[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                      FILED
                                                            U.S. COURT OF APPEALS
                                 No. 05-11376                 ELEVENTH CIRCUIT
                             Non-Argument Calendar               September 2, 2005
                           ________________________            THOMAS K. KAHN
                                                                   CLERK
                       D. C. Docket No. 90-00138-CR-WS

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

CEDRIC BERNARD JACKSON,

                                                          Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________
                               (September 2, 2005)


Before ANDERSON, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for Cedric Bernard Jackson in

this direct criminal appeal, has moved to withdraw from further representation of
Jackson because, in her view, Jackson’s appeal has no merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record confirms that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED and the revocation of Jackson’s supervised release and 24-

month sentence are AFFIRMED.